Case 1:13-cr-10111-DJC Document 482 Filed 01/27/21

 

 

 

 

    
      

 

 

 

 

 

 

 

   

 

 

 

  

Page 1 of 3
L- 820 l eur hanwdk edge Caso — —
. & 2
L 42 Aski2g be burt th yal eG allie, neciliaah $0 tsar Exe ez in ——
He Leyuate fp the WE, Les/w1.i fy nw 225; 22 = oe
V0) a Lunes tl L21Y lah kL TE “a
Spates i) tlhun Gnothi ausyar he ZL on us fn
Lh Live me atitess bo wy disuwe “he thae sslndon cal All need IZ
ftvjiw tHe whine extracting te Me plats the MMH nevi hauled Ut.
ZL aati tt bot ley OL ay Lraet seryjite
L sated 4 tage thing bt ps he thage d Ma pate
He Mitt the whe mal Jove LAY, ft the ,
Me Jury y at teal tad el of oll YW aud, the Lut
“The Ma wilted dive canes Mol vad

 

nue Le Gu $ whale CLES 2
L need. 2 liwyte to_ppooet fe dhe a J é ceeactlusys brat L GU spealitialy

 

 

veltecwy tw, te 1 am nt rfllbu té‘ug ho fhe Ls anledl Lhe “see rls
We HOM, spews of

 

 

 

Th tad pt La 0 gpl gud dd at have days hb sifflly nest Geng: CUt
thi, HY. lorewag al his Segal “1 rw
dvi We Ii HEA dams.

sugehy bh “iy ata wil

Fs. phitine eilutire fle tuten nye, the MWA does ut dena be botw be
in sittin Wh of we s

7
2 puchiese dogs. bowen me Chie he wwe ur boride ad
He tine the bu claims fhe Uiiegu

LG ie, bof Asked. id fo Litas 6 Me
_wil) Mi glans, fic be wed: lo Latneph § noe WAP 107 tic

d, ptiy pl.
And fv fh Je mothe He whine adnted he dilate gust
fhe month of Larch AOA wd Luis wp fini, fad Mie ihn

psec le me

_ digs he_ehed phe Duty. Cini me of, And shed yal de jpeg
___ Me ty stovldat L be able 4 . enti oak bp Ylled afl the lapth©
Z Mluy ‘hein pil. he led ia his pespurite. bbiut hen he. Gat
Le. Gilegsie be extracting , Me Mil chown s pe gar
bth Wey +f, hl, |4.. tL.

HES 7 Lule

Md

4 Hose. Tf the BW wiheld w evidence bat graces Ten mivesat af. selhig Lb
4

ee Me é wunths
a a

pce AP A AZ

oe
Case 1:13-cr-10111-DJC Document 482 Filed 01/27/21 Page 2 of 3

 

Sapig be stadiig bes te tyy tthe. line Cxteictuers Aad.
eC deem ulead 0 Mit A Jherr at bial bit he an  -

__ He wake his leblar, AVE Chive babl 0 on lates, EA

 

staclid ahulus.
He stakes he lie ~steli L2G Ma Orbe tins CI2US EC 47 wh (Lae
ba Mespie tld hin he osghiacted! Wa o _ he Glue ties Q2 aL, (Lett &.

 

~ fhe saat atten Ewa hha to_altach he oh, bhe buat

ty de su.

 

) 2 Le hits Loti liked i Sine Lh AOZD, CASE of bid 1h

dL Leitutly Heeb poate tr fe vires tnd mt wea AMaved te

 

make. the Sminvte dual. all wlliwed nun pute sual br. (Use
Ln in eaalotivy, Curse Tn peal CE 2 ;

lie fav his flab Kaess aupturg laanelle uals, pusitlie fess
with mes uhp feafef Begahwe usl_ull Keog testing was Live

so we_lwe new stuck on quaciabtine esalotion.

Z hes Whe leery f fh again ne_# lcwger yacciltitly buen

 

/
Me bo ube soi 2 2255 to Li ‘le ray (eeguace. (tus €

| 222 LTE fi fue. b dy 40. hy fhe ttesias Lie
stole wn this lebr. Le HEE bimselé seul de agees with
my 2255 but will ot tor tee .

 

 

Z meet lf stardards for ha ‘TL boreshs of Sistice ” ty syganin ment oe Linse/,
_Dekhiaes ran, 944 Fed 16, 2.324 Ct Gr. 1GW)

 

twral titumsbances wtet plete Such, tet
wt Meal aeons A Nhe td ibaa wt Ai ilte fayai 258% an bia.

WEF) TL. hts. Ja asec g-whelher “exceotiral trriun thancle ‘Syst,
a Mand mc eb habia ata tht rmtiits of fhe tease,

eile ste gateaat a eal ia labeas ee rateable
that he wassadlgent geal

 

 

de tenety of byl sad Me Migaate ‘abity toceprestet hvne sell’)
Case 1:13-cr-10111-DJC Document 482 Filed 01/27/21 Page 3 of 3

Town v Unted Stefee , 261 F Sygo-2d SU SVRCELM 2203)
C tacters tani dered wi ‘idbrminny whelhar fo Ay init Coverse
1 a habeas case vulrde the pbhfiuds /- bebe of
SEIS On the ments, She torrya lity a bbe /eyal (9a Eg
raised aril 140 pehuners abil Ky b nweeny gate and, [Vee Ora
fhe Mase. )

Disfinibs whire Ayandt nent was Granted in ths lard
Vribed States v Maly, 743d 1086 , 1063-64 Cot Co. 1948)
Ciaterest of j stile warroeted agooieh nent of thwsef fu’
potone whe shaved lav’ lkelibod of sucts an twostivtuacral chine
"has Wg fuctyally tangle aud hk feally yobiitate; he fs wll

indy developed and polthones wis hampered tron inveshgatug

olauns de /y nid) GHIE and picuyceratton,)

Uniked Stak v bweaeler Maagver,, 2146 3d 32.12 Gst G20)

UG tapyotienteos deal ot Cwvrsel ty ¥ R2QG5 vuvank whe
presaited ale byelyi7s a. (otachve Assislurwe that WHE 9 Ov5E
“od seemnted dy the record. )

¥ /$.USt 255 Kole 6 @)

A jude , ty quod Che, aviluire & party h twrfit discovery unter the

Fed Rules 6Lbronunal Focedve'e or Evil Froc0dun re, or in aktodante with, the procti 1S
and acvintypales of, Law tL, NECES5 AY" "4 hy Ups At" rE dwar] / /be jvdge

must oppuat an attorney fY & rronny party who willie, 10 heave

Counsel gaosert ee] valle (VSB B006A.
